Citation Nr: 0807209	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral ankle 
condition.

2.  Entitlement to service connection for Charcot Marie Tooth 
disease/muscular dystrophy, to include a claim of service 
connection for a bilateral ankle condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1960 
to July 1962.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In a December 2005 decision, the Board reopened the 
claim of service connection for a bilateral ankle condition 
and denied service connection for Charcot Marie Tooth 
disease, to include a claim of service connection for a 
bilateral ankle condition.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
which, pursuant to a joint motion for remand, vacated and 
remanded the denial of service connection.  


FINDINGS OF FACT

1.  In February 1990, the RO denied service connection for a 
bilateral ankle disability, on the basis that the veteran had 
not submitted new and material evidence to reopen his claim.  
The veteran was notified of this decision and his appellate 
rights, but did not file an appeal.

2.  Evidence received since the final February 1990 RO 
decision is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the service connection claim for a 
bilateral ankle disability.

3.  The veteran's Charcot Marie Tooth disease/muscular 
dystrophy is congenital in nature, did not progress at an 
abnormally high rate during service and was not subject to 
superimposed disease or injury during service.

4.  The veteran did not develop a bilateral ankle disorder in 
service, apart from as a manifestation of the Charcot Marie 
Tooth disease.  


CONCLUSIONS OF LAW

1.  The February 1990 RO decision denying the claim of 
service connection for a bilateral ankle disability is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the February 1990 RO 
decision is new and material, and the claim of service 
connection for a bilateral ankle disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Charcot Marie Tooth disease/muscular dystrophy, to 
include a bilateral ankle condition, preexisted service and 
was not aggravated therein.  38 U.S.C.A. §§ 1131, 1132, 1153, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO originally denied service connection for an ankle 
disability in November 1976.  In December 1986, the RO denied 
service connection for a right ankle disability.  An April 
1988 rating decision also notes that the bilateral ankle 
disability is not service-connected.

In January 1990, the veteran filed a claim to reopen service 
connection for a bilateral ankle disability.  Evidence 
considered at that time included VA medical records dated 
from April 1987 to January 1990, and an October 1989 private 
hospital x-ray report.

An April 1987 VA medical record shows a diagnosis of Charcot 
Marie Tooth disease.  An October 1989 private x-ray report 
shows left tissue swelling in the left ankle with some bony 
densities from old fractures.  A December 1989 VA 
consultation report shows an unstable left ankle with 
prominence of the lateral malleolus and possible laxity of 
the lateral ligament.  In January 1990, a VA x-ray report 
shows a positive drawer of his ankle with tenderness over the 
anterior talofibular ligament and swelling.  There were no 
arthritic changes found.

The RO denied the veteran's service connection claim for a 
bilateral ankle disability in February 1990, on the basis 
that the veteran had not submitted new and material evidence 
to reopen the claim.  The veteran was provided notice of this 
decision, but did not file an appeal.  As such, the RO's 
February 1990 decision is final.  38 U.S.C.A. § 7105 (West 
2002).

In June 2001, the veteran filed an application to reopen his 
service-connection claim for a bilateral ankle disability.  
Evidence submitted since that time includes private medical 
records dated from March 1996 to April 2001, two letters from 
private physicians dated May 2004 and December 2007, VA 
medical records dated from June 2001 to July 2004, an 
independent medical examination report dated October 2007 and 
an Internet article on Charcot Marie Tooth disease.

The private medical records dated from March 1996 to April 
2001 show findings of Charcot Marie Tooth disease; and May 
2004 and December 2007 letters from private physicians 
reflect medical opinions that the veteran's Charcot Marie 
Tooth disease was aggravated by service.  VA medical records 
dated from June 2001 to July 2004 show diagnoses of Charcot 
Marie Tooth disease and muscular dystrophy.  VA medical 
opinions dated in October 2003 and July 2004 show findings 
that the veteran's Charcot Marie Tooth disease was not 
aggravated by service.

Although the February 1990 RO decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001); Manio 
v. Derwinski, 1 Vet. App 145 (1991).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist."  These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in June 2001, the new 
regulations do not apply.

According to the applicable VA regulations, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board finds that the private medical records dated from 
March 1996 to April 2001, private physician letters dated May 
2004 and December 2007 and VA medical records dated from June 
2001 to July 2004 are new and material.  The evidence is new 
because it was not submitted previously to the RO, and the RO 
did not consider it in its initial rating decision.  38 
C.F.R. § 3.156(a).  The evidence also is material because it 
includes a continued diagnosis of Charcot Marie Tooth 
disease, also diagnosed as muscular dystrophy, and a medical 
opinion finding that the disease was aggravated by service.  
This evidence bears directly and substantially upon the issue 
of service connection.  Additionally, the evidence is neither 
cumulative nor redundant, and in connection with other 
evidence of record is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the Board finds that the evidence is both new and 
material, and serves to reopen the veteran's service 
connection claim.  38 C.F.R. § 3.156(a).

The Board has considered the veteran's claim to reopen 
service connection for a bilateral ankle condition based on 
new and material evidence with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 
2002).  Given the favorable outcome, no conceivable prejudice 
to the veteran could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service Connection

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a bilateral 
ankle disability.  In light of the Board's decision, the 
entire record must be reviewed on a de novo basis.  
Additionally, on appeal, the bilateral ankle disability is 
considered as part of the Charcot Marie Tooth disease.  As 
such, the issue addressed is service connection for Charcot 
Marie Tooth disease/muscular dystrophy, to include a claim 
for a bilateral ankle condition.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a September 2001 VA letter, 
prior to the July 2002 rating decision.  The veteran was 
notified of the evidence necessary to substantiate a service 
connection claim for muscular dystrophy.  The RO also 
notified the veteran of the responsibilities of VA and the 
veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
and would determine whether any additional information was 
needed to process his claim.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA of any 
additional evidence, so that VA could help by getting that 
evidence.  The RO notified the veteran again in March 2004 
and modified the service connection claim to include Charcot 
Marie Tooth disease and muscular dystrophy.

In the July 2002 rating decision, October 2003 statement of 
the case, and the July 2004 supplemental statement of the 
case, the RO notified the veteran of the laws and regulations 
pertaining to service connection claims, and provided a 
detailed explanation why service connection was not warranted 
for Charcot Marie Tooth disease/muscular dystrophy, to 
include a claim for a bilateral ankle condition, under the 
applicable laws and regulations based on the evidence 
provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes service treatment 
records, private medical records dated October 1989 to 
December 2007, VA medical records dated from April 1987 to 
June 2004 and an independent medical examination report dated 
October 2007.  

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

Here, VA provided medical examinations in April 2002 and 
October 2003, with a July 2004 addendum, and obtained an 
independent medical expert opinion in October 2007, and the 
examiners rendered considered medical opinions regarding the 
pertinent issues in this matter.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran seeks service connection for Charcot Marie Tooth 
disease/muscular dystrophy, to include a claim for a 
bilateral ankle condition.  In January 2003, he submitted a 
statement that his medical records show that he had pes 
planus prior to entry into service and that in service, he 
had frequent muscle injuries, strains, and sprains.  He also 
stated that had he received a thorough examination during one 
of these episodes in service, evidence of Charcot Marie Tooth 
disease would have been detected.  He indicated that he 
firmly believes that wear and tear on the muscles and nerves 
in the lower extremities definitely aggravated his condition 
during military service, which resulted in deterioration in 
that area and a permanent disability, necessitating the 
wearing of braces.  On his VA-Form 9, he stated that his 
condition was aggravated during basic training and that his 
sergeant told him not to get airborne due to his weak ankles.  
He noted that he had more severe symptoms in Korea in 1961 
and 1962 and that he stepped on something and sprained his 
ankle.  He stated that his ankle was really swollen and that 
he spent about a week recovering.  He also noted that later 
he had to go back for a second cast.  An individual, who 
indicated that he was best friends with the veteran, 
submitted a lay statement dated in February 2004 that he 
recalled the veteran spraining his ankle during basic 
training, while running or during training exercises.  He 
noted that the veteran's ankle swelled and he limped around 
and that the sergeant talked to him about his ankle and foot 
problems.  The veteran also submitted an Internet article on 
Charcot Marie Tooth disease.  In sum, the veteran contends 
that his Charcot Marie Tooth disease/muscular dystrophy, to 
include a bilateral ankle condition, was aggravated by his 
service, thus entitling him to disability compensation.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303 (2007).

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9 (2007).  There are, however, certain 
limited exceptions to this rule.  Service connection may be 
granted for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).

Initially, the Board observes that Charcot Marie Tooth 
disease, also diagnosed as muscular dystrophy, is congenital 
in nature.  Thus, the Board must determine whether the 
disorder first manifested during service or preexisted 
service and progressed at an abnormally high rate during 
service, or whether it was subject to a superimposed injury 
or disease.

At entry into service, an August 1980 induction examination 
report shows pes cavus, mild, asymptomatic.  

In an April 2002 VA examination report, the examiner noted 
the veteran's pes cavus upon entry into the service and 
stated that it can be an early indication of Charcot Marie 
Tooth.  The examiner also noted the veteran's family history 
of Charcot Marie Tooth, including his son, three brothers and 
two nieces, who were all positive for the disorder.  The 
examiner's impression was that Charcot Marie Tooth disease 
was of genetic origin and obviously present prior to service, 
as evidenced by the pes cavus that was noted and the 
veteran's frequent muscular injuries, strains and sprains 
during service.

In a subsequent October 2003 VA examination report, the 
examiner presented a review of the claims file, including the 
above April 2002 report, as well as a review of the medical 
literature, which showed that Charcot Marie Tooth disease was 
dominantly inherited with an onset typically in the second or 
third decade.  Of note, the examiner did not dispute the 
earlier examiner's opinion that the disorder was probably 
present during service, as indicated by the pes cavus upon 
entrance.

An October 2007 independent medical expert opinion reflects 
that Charcot Marie Tooth disease is an inherited neuropathy 
that causes, among other things, high arches (pes cavus), 
problems with balance and lower leg muscle cramping.  The 
expert noted the veteran's pes cavus at induction and stated 
that it indicates that the Charcot Marie Tooth disease 
manifested prior to active service. 

Given the above, the Board finds that the veteran's Charcot 
Marie Tooth disease/ muscular dystrophy preexisted service 
and did not first manifest during service.  

The Board next turns to whether there was any in-service 
aggravation of the disability during service.  

The service treatment records show that the veteran sprained 
his left ankle in June 1961.  It was noted that he had had 
trouble with his ankle before.  A February 1962 record shows 
he sprained his left ankle and was returning to have a cast 
removed.  A March 1962 record also shows a sprained left 
ankle.  A May 1962 record shows the veteran reported cramps 
in his legs, foot trouble, and swollen and painful joints.  
At discharge in June 1962, the veteran's physical examination 
was normal.  

An October 1989 private x-ray report shows left tissue 
swelling in the left ankle with some bony densities from old 
fractures.  A December 1989 VA consultation report shows an 
unstable left ankle with prominence of the lateral malleolus 
and possibility of laxity of the lateral ligament.  A January 
1990 VA x-ray report shows a positive drawer of his ankle 
with tenderness over the anterior talofibular ligament and 
swelling.  There were no arthritic changes found.

Private medical records dated from March 1996 to May 2004 
show findings of Charcot Marie Tooth disease.  VA medical 
records dated from June 2001 to July 2004 show diagnoses of 
Charcot Marie Tooth disease and muscular dystrophy.

A May 2004 letter from a private physician reflects that the 
veteran is his patient and has a history of Charcot Marie 
Tooth disease.  He stated that, as a consequence of the 
progressive neurologic disorder, the veteran had ascending 
motor and sensory deficits in the arms and legs and that it 
was his understanding that the veteran's ankles were 
repeatedly injured in service.  He found that the veteran's 
underlying neurologic disease likely predisposed him to the 
ankle injuries but that these injuries would not have 
occurred if he was not in the military performing vigorous 
physical activities.  He noted that, through his experience 
in working with individuals with Charcot Marie Tooth disease, 
ankle injuries are a common consequence due to poor motor 
control about the ankle; and once the ankle sprain occurs and 
the ligaments become lax, recurrent injuries are common.  The 
physician thus found that, based on the history he had 
gathered from the veteran "it is clear that, at least in 
part, some of his ankle difficulties are due to his work 
while in the armed services."

In the October 2003 VA examination report, the examiner 
opined that "it is not at least as likely as not that [the 
veteran's] Charcot Marie Tooth disorder progressed at an 
abnormally high rate."  The examiner also stated that "his 
condition was not aggravated beyond normally expected 
progression by injury, treatment, or other circumstances 
related to the period of active military service."  The 
examiner listed the in-service and post-service findings, and 
cited research showing that Charcot Marie Tooth disease was a 
progressive neuropathic muscular condition causing 
progressive weakness, wasting of skeletal muscles, and 
sensory changes (peripheral neuropathy).  The examiner also 
noted that other characterization included slow, progressive 
degeneration of the muscles in the foot, lower leg, hand, and 
forearm, with a mild loss of sensation in the limbs, fingers, 
and toes.

On a July 2004 VA addendum to the October 2003 VA examination 
report, a nurse practitioner stated that the record shows 
that the veteran's condition "essentially followed a 
relentlessly progressive course that preexisted military 
duty" and that the literature shows that most of the 
veteran's symptoms mirrored the natural progression of this 
disorder.  The nurse thus found that the veteran's Charcot 
Marie Tooth disease "was not likely aggravated or worsened 
beyond the natural progression by his military duty."

The October 2007 independent medical expert opinion reflects 
that there is no support for the notion that service would 
have caused an exaggerated progression of Charcot Marie Tooth 
disease, a progressive neuropathy.  The expert stated that 
the frequent ankle sprains the veteran had during service 
would not have caused the neuropathy to advance more rapidly.  
He added that, if the veteran had sustained permanent damage 
to the ankle joints due to service, then the progression of 
deficit could have been accelerated.  The expert noted, 
however, that a 1990 x-ray report did not show any 
destruction of the ankle joint.  He stated that the 
progression of impairment in walking appears to be a 
consequence of the progression of sensory loss producing 
sensory ataxia, which is a part of the unfortunate 
progression of sensory neuropathy that is part of Charcot 
Marie Tooth disease.  The expert added that the progressive 
weakness is also part of the progression of motor neuropathy 
that is part of the unfortunate progression of Charcot Marie 
Tooth disease.  He stated that the nerves that cause ankle 
weakness in Charcot Marie Tooth disease enter muscles at 
locations above the ankle and thus the progression of motor 
weakness is not the result of nerve damage secondary to ankle 
injury.  He added that the pattern of "stocking" sensory 
loss is also due to the progression of the sensory nerve 
damage due to Charcot Marie Tooth disease and not a 
consequence of ankle injury.  In sum, the expert opined that 
the physical demands of service may have resulted in the 
early manifestations of Charcot Marie Tooth disease, 
including the ankle sprains, but the physical demands of 
service did not cause Charcot Marie Tooth disease or make the 
nerve damage progress at an accelerated rate.

A December 2007 letter from a private physician reflects the 
opinion that the veteran "very likely could have had 
exacerbation of lower extremity pain, and that the pain in 
his ankles at the time of his discharge could have very 
likely been consistent with an overuse and expedited onset of 
his Charcot Marie Tooth secondary to the overuse in the 
military commitment."

Given the above, the Board finds that there was no in-service 
aggravation of Charcot Marie Tooth disease/muscular 
dystrophy.  In this regard, the Board finds the opinion of 
the independent medical expert to be more probative than that 
of the private physicians because he reviewed the entire 
claims file, provided an unequivocal opinion and supplied a 
detailed rationale outlining how the Charcot Marie Tooth 
disease did not progress at an abnormally high rate during 
service.  Additionally, the December 2007 private medical 
opinion says "could have" and is thus speculative in 
nature.  Furthermore, based on the expert's rationale as to 
how the ankle sprains would not have affected the neuropathy 
of the underlying disorder, the Board also finds that the 
Charcot Marie Tooth disease was not subject to superimposed 
disease or injury during service.  Lastly, also based on the 
expert's rationale, the Board finds that the veteran did not 
develop a bilateral ankle disorder in service, apart from as 
a manifestation of the Charcot Marie Tooth disease.  

In sum, the preponderance of the evidence shows that the 
veteran's Charcot Marie Tooth disease/muscular dystrophy is 
congenital in nature, did not progress at an abnormally high 
rate during service and was not subject to superimposed 
disease or injury during service.  Additionally, the 
preponderance of the evidence shows that the veteran did not 
develop a separate bilateral ankle disorder, apart from 
Charcot Marie Tooth disease.  In making these determinations, 
the Board has considered the benefit-of-the-doubt-doctrine.  
However, as the evidence is not equibalanced, in this regard, 
the benefit-of-the-doubt-doctrine does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

1.  The claim of service connection for a bilateral ankle 
disability is reopened.

2.  Entitlement to service connection for Charcot Marie Tooth 
disease/muscular dystrophy, to include a bilateral ankle 
disability, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


